Citation Nr: 1042486	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-08 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether it was appropriate to reduce the Appellant's disability 
compensation payments to the 10-percent level effective November 
[redacted], 2002, on account of his felony conviction and resulting 
incarceration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Appellant served on active duty from January 1980 to July 
1982.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2005 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which reduced the 
Appellant's service-connected disability compensation benefits to 
the prescribed 10-percent rate retroactively effective as of 
November [redacted], 2002, on account of his felony conviction and 
resulting incarceration.

In his June 2005 notice of disagreement (NOD), the Appellant 
requested a hearing.  He also requested apportionment of his 
disability compensation to his spouse and son.  As well, in 
September 2005 he requested a waiver of overpayment and 
reiterated his request for a hearing.  A hearing was scheduled 
for November 2006.  However, since he was incarcerated, he failed 
to appear for the proceeding.  It appears from statements 
received from him in January 2007 that his spouse appeared for 
the hearing, but she was only allowed to submit supporting 
documentation, not testify in his absence.  38 C.F.R. § 20.700(b) 
(2010).  In his January 2007 substantive appeal (on VA Form 9) 
concerning the reduction of his disability compensation payments, 
he indicated he did not want a hearing before the Board.  
38 C.F.R. §§ 20.702, 20.704.  And later that year, in August 
2007, his son and spouse were granted apportionment of his 
benefits.

Regarding the waiver request, in August 2008 a Committee of 
Waivers and Compromises denied that claim.  And the Appellant did 
not file a timely NOD, in response, to initiate an appeal of that 
decision.  38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, etc.  His 
representative has since again raised this issue in the October 
2010 Informal Hearing Presentation.  Absent a timely appeal of 
this claim, however, the Board has the discretionary authority 
not to consider this additional issue.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
formality of perfecting an appeal to the Board is part of a clear 
and unambiguous statutory and regulatory scheme requiring the 
filing of both a NOD and formal appeal (VA Form 9 or equivalent 
statement).  When an Appellant fails to file a timely appeal, and 
does not request an extension of time in writing before the 
expiration of time for the filing of the substantive appeal, he 
is statutorily barred from appealing the decision of the agency 
of original jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  Under 38 U.S.C.A. § 7105(d)(3), questions as to 
timeliness or adequacy of response shall be determined by 
the Board.  See also Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a NOD, SOC, and 
VA Form 9 [substantive appeal], the Board is not required, and in 
fact, has no authority, to decide the claim).  And see Bowles v. 
Russell, 551 U.S. 205 (2007) (holding that jurisdictional time 
periods for taking an appeal may not be extended for equitable 
reasons).  But see, too, Percy v. Shinseki, 23 Vet. App. 37 
(2009) (indicating 38 U.S.C. § 7105(d)(3) does not operate as a 
mandatory jurisdictional bar precluding the Board from 
considering an appeal where the substantive appeal is untimely, 
rather, in light of the use of the term "may" in this statute, 
just gives the Board this discretionary authority not to).


FINDINGS OF FACT

1.  The Appellant's bipolar disorder is service connected and has 
been rated as 
50-percent disabling effectively since November 1, 1986.

2.  He was convicted of felonies and sentenced to two twenty-year 
prison terms for rape and sexual assault, effective September [redacted], 
2002, and remains incarcerated for those offenses.

3.  In January 2005, after receiving verification of his felony 
conviction and resulting incarceration, VA notified him that it 
was proposing to consequently reduce his compensation payments to 
the prescribed 10-percent rate.  He also was notified of any 
dependent's rights to apportionment of his benefits and the 
possible resumption of his benefits at the prior 50-percent level 
upon his release from prison.  He was given 60 days to respond to 
that notification letter and be heard on the matter, including at 
a hearing.

4.  In June 2005, the RO reduced his VA disability compensation 
benefits to the prescribed 10-percent rate - retroactively 
effective as of November [redacted], 2002 (the 61st day after his 
incarceration for the felony convictions).


CONCLUSION OF LAW

The reduction of the Appellant's disability compensation payments 
to the prescribed 10-percent rate, effective November [redacted], 2002, 
on account of his felony convictions and resulting incarceration, 
was proper and his claim otherwise has no legal merit.  
38 U.S.C.A. §§ 5107, 5313 (West 2002); 38 C.F.R. §§ 3.103, 3.105, 
3.665 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations enhanced VA's obligations to provide 
claimants with notice and assistance concerning their claims.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a).

The VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation, however.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 
Vet. App. 143 (2002) (VCAA inapplicable where the law, not the 
factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 
227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); see also VAOPGCPREC 2-2004 (2004) 
(holding that VCAA notice was not required where evidence could 
not establish entitlement to the benefit claimed).  Therefore, 
the Board finds that no further notice or assistance is necessary 
under the VCAA because the law, not the evidence, is dispositive 
of this claim at issue.



II.  Propriety of Reduction

Under VA laws and regulations, a person who is incarcerated in a 
Federal, State or Local penal institution in excess of 60 days 
for conviction of a felony will not be paid compensation in 
excess of that amount specified in 38 C.F.R. § 3.665 beginning on 
the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1); 
38 C.F.R. § 3.665(a).

In the case of a Veteran with a service-connected disability 
rated at 20 percent or more, the Veteran shall not be paid an 
amount that exceeds the rate under 38 U.S.C.A. § 1114(a), which 
is 10 percent.  38 C.F.R. § 3.665(d).  If a disability evaluation 
is less than 20 percent, the Veteran shall receive one-half the 
rate of compensation payable under 38 U.S.C.A. § 1114(a).  Id.

VA must notify the Veteran that his benefits are subject to 
reduction due to his incarceration, of the rights of dependents 
to an apportionment while he is incarcerated, and conditions 
under which payments to him may be resumed upon his release from 
incarceration.  38 C.F.R. § 3.665(a).  In addition, no award of 
compensation shall be reduced or otherwise adversely affected 
unless the beneficiary has been notified of such adverse action 
and has been provided a period of 60 days in which to submit 
evidence for the purpose of showing that the adverse action 
should not be taken.  38 C.F.R. §§ 3.103(b)(2), 3.105(h).

In November 2004 VA learned the Appellant had been incarcerated 
since September [redacted], 2002, for felony convictions regarding sexual 
abuse and rape.  He does not dispute that he was incarcerated on 
that date, although he claims that he was illegally and 
unconstitutionally convicted and sentenced.  The legality and 
constitutionality of his imprisonment, however, are not at issue, 
neither are, as mentioned, any additional issues pertaining to 
his request for waiver of the overpayment that resulted from him 
receiving compensation at a higher rate than prescribed by law 
and regulation after his incarceration and the apportionment of 
his benefits to his spouse and son during his incarceration.  
Indeed, as already alluded to, the apportionments have been 
granted and the denial of his waiver claim was not timely 
appealed.

A January 2005 VA letter clearly notified the Appellant of the 
proposed reduction of his compensation benefits on account of his 
felony convictions and resulting incarceration, any dependent's 
rights to apportionment, and the possible resumption of benefits 
at the previous rate upon his release from prison.  He also was 
given the required time to submit additional evidence and 
argument as to why his payments should not be consequently 
reduced and be heard on the matter, including at a hearing.

In June 2005, the Appellant's benefits were reduced to the 10-
percent rate retroactively effective as of November [redacted], 2002, the 
61st day of his incarceration.  He will continue to be paid at 
this lesser rate until his release from prison, at which time his 
full rate may be reinstated.  He does not contend, and the 
evidence does not show, that his conviction has been overturned.  
Accordingly, the requirements for the reduction of his disability 
compensation benefits due to his felony convictions and resulting 
incarceration have been met.  See 38 C.F.R. § 3.665.

The provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. §§ 3.102, 
4.3 regarding reasonable doubt are inapplicable since the facts 
are not in controversy.  The law is dispositive of the claim, and 
VA is not authorized to blindly disregard these governing 
statutes and regulations.  VA may not continue to pay the 
Appellant benefits in excess of the rate expressly prescribed by 
statute or regulation.  The reduction in his compensation 
payments to the 10-percent rate, based on his incarceration for 
the felony convictions, was appropriate, and his appeal for 
immediate reinstate of his payments at the prior 50-percent level 
has no legal merit and, thus, must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).




ORDER

The reduction of the Appellant's disability compensation benefits 
to the 10-percent rate, effective November [redacted], 2002, on account 
of his felony convictions and resulting incarceration was proper; 
his appeal is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


